                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    SCOTT WILLIAM DAVIS, BB0517,                              Case No. 18-cv-05560-CRB (PR)
                                   7                   Plaintiff,
                                                                                                  ORDER OF DISMISSAL
                                   8            v.

                                   9    SONOMA COUNTY SHERIFF'S OFFICE, et al.,
                                  10                   Defendant(s).

                                  11          Plaintiff, a state prisoner at the Correctional Training Facility (CTF) in Soledad, California,
                                  12   filed a pro se Second Amended Complaint (SAC) under 42 U.S.C. § 1983 alleging that after he
Northern District of California
 United States District Court




                                  13   was sentenced to state prison on August 5, 2016 he was taken to Sonoma County Jail (SCJ) to
                                  14   await transfer to the state department of corrections. While at SCJ, plaintiff tried to file an appeal
                                  15   on his own after he fired his attorney but was unable to do so because he could not access certain
                                  16   legal materials. He filed several grievances to gain access to legal materials he argued he needed
                                  17   to file an appeal on his own, but the grievances and access to the materials were denied. Plaintiff
                                  18   hired a new attorney to file an appeal but claims that he was denied his constitutional rights of
                                  19   access to the courts and to self-representation because he could not file an appeal on his own.
                                  20                                             DISCUSSION
                                  21   A.     Standard of Review
                                              Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                  22
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §
                                  23
                                       1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of
                                  24
                                       the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief
                                  25   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.
                                  26   § 1915A(b). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901

                                  27   F.2d 696, 699 (9th Cir. 1990).

                                  28
                                              To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a
                                   1
                                       right secured by the Constitution or laws of the United States was violated, and (2) that the alleged
                                   2
                                       violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.
                                   3   42, 48 (1988).
                                   4   B.     Legal Claims
                                   5          It is well established that prisoners have a constitutional right of access to the courts. See

                                   6   Lewis v. Casey, 518 U.S. 343, 350 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977). But to
                                       establish a claim for any violation of the right of access to the courts, a prisoner must prove that
                                   7
                                       there was an inadequacy in the prison’s legal access program that caused him an actual injury. See
                                   8
                                       Lewis, 518 U.S. at 349-51. A prisoner must show that the inadequacy in the prison’s program
                                   9
                                       hindered his efforts to pursue a non-frivolous claim concerning his conviction or conditions of
                                  10   confinement to prove an actual injury. See id. at 351, 354-55.
                                  11          In order for plaintiff to prove an actual injury here, he must show that denying him access
                                  12   to the legal materials he sought at SCJ prevented him from appealing his conviction. See, e.g.,
Northern District of California
 United States District Court




                                       Hebbe v. Pliler, 627 F.3d 338, 343 (9th Cir. 2010) (prisoner demonstrated that denying him law
                                  13
                                       library access while on lockdown resulted in actual injury because he was prevented from
                                  14
                                       appealing his conviction). But plaintiff cannot make this showing because he was not prevented
                                  15
                                       from appealing his conviction. Plaintiff hired a new attorney and the attorney filed an appeal of
                                  16   plaintiff’s conviction. Plaintiff does not state a claim for violation of the right of access to the
                                  17   courts. Afterall, just the availability of counsel satisfies the constitutional obligation to provide
                                  18   meaningful access to the courts. See Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981).

                                  19          Plaintiff argues that he was denied his constitutional right to self-representation because he
                                       was unable to appeal his conviction on his own and had to resort to hiring a new attorney to appeal
                                  20
                                       his conviction. But the constitutional right to self-representation recognized in Faretta v.
                                  21
                                       California, 422 U.S. 806 (1975), is “confined to the right to defend oneself at trial.” Martinez v.
                                  22   Court of Appeal of California, 528 U.S. 152, 154 (2000). Neither the holding nor the reasoning of
                                  23   Faretta requires states to recognize a constitutional right to self-representation on direct appeal
                                  24   from a criminal conviction. Id. at 163. Plaintiff does not state a claim for violation of the right to

                                  25   self-representation.

                                  26
                                                                                CONCLUSION
                                              For the foregoing reasons, the SAC is DISMISSED under 28 U.S.C. § 1915A(b) for failure
                                  27
                                       to state a claim upon which relief may be granted.
                                  28
                                                                                          2
                                              IT IS SO ORDERED.
                                   1

                                   2   Dated: June 20, 2019

                                   3                              ______________________________________
                                                                  CHARLES R. BREYER
                                   4                              United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                  3
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        SCOTT WILLIAM DAVIS,
                                   5                                                          Case No. 3:18-cv-05560-CRB
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        SONOMA COUNTY SHERIFF'S OFFICE,
                                   8    et al.,
                                   9                   Defendants.

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on June 20, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  14
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Scott William Davis ID: #BB0517
                                       Correctional Training Facility
                                  19   P.O. Box 705
                                       Soledad, CA 93960
                                  20

                                  21

                                  22   Dated: June 20, 2019
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  26                                                      Honorable CHARLES R. BREYER

                                  27

                                  28
                                                                                          4
